DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 08/28/2020, 05/26/2020, and 11/22/2019 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “receiving, from a base station, a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a first barring information for each access category, the first barring information being configured per PLMN from the list of PLMNs”. However, the claimed “the information” in the limitation, “identifying an access category to perform an access barring check for a PLMN from the list of PLMNs, based on the information”, (see lines 7 and 8 of the claim), does not clarify which information (“information on the list of PLMNs” or “first barring information”), it refers to.
Claims 2-5 are also rejected by the virtue of itheir dependency on claim 1.
Claim 6 recites, “generating a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and first barring information for each access category”. However, the claimed “the information” in the limitation, “wherein an access category is identified by the terminal based on the information to perform an access barring check for a PLMN from the list of PLMNs”, (see lines 8 and 9 of the claim), does not clarify which information (“information on the list of PLMNs” or “first barring information”) it refers to.
Claims 7-10 are also rejected by the virtue of their dependency on claim 6.

Claim 11 recites, “receive, from a base station, a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and first barring information for each access category”. However, the claimed “the information” in the limitation, “identify an access category to perform an access barring check for a PLMN from the list of PLMNs, based on the information”, (see lines 8 and 9 of the claim), does not clarify which information (“information on the list of PLMNs” or “first barring information”) it refers to.
Claims 12-15 are also rejected by the virtue of their dependency on claim 11.

Claim 16 recites, “generating a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and first barring information for each access category”. However, the claimed “the information” in the limitation, “wherein an access category is identified by the terminal based on the information to perform an access barring check for a PLMN from the list of PLMNs”, (see lines 9 and 10 of the claim), does not clarify which information (“information on the list of PLMNs” or “first barring information”), it refers to.
Claims 17-20 are also rejected by the virtue of their dependency on claim 16.
Applicant’s clarification is respectfully requested. 
Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6-9, 11-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hwang et al. (US 20140171096 A1) (hereinafter Hwang).

Regarding claim 1, Hwang discloses a method by a terminal in a wireless communication system (FIGs. 2, 3, 6 and 7), the method comprising:
receiving, from a base station, a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and (FIG. 3 for eNB and its indicated cell, and UE communicating with the eNB, par. 0099, “the EAB configuration (i.e, eab-Barring Factor (or ON/OFF indication) and eab-barring timer and potentially eab-BarringForSepcialAC) may be signalled common for all PLMNs if SIB1 broadcasts multiple PLMNs but the categories to apply EAB may be signalled per PLMN… the PLMN list may be signalled in SIB1… the UE NAS chooses a PLMN and indicates it to AS with which category UE belonging to (either in a separate indicator or as a part of call type), that PLMN will be the subject of EAB according to the category signalled in the system information with the rest of the EAB configuration”, with consideration of the teaching from par. 0029, “access barring broadcasting means adapted to broadcast, via the base station means, a first EAB parameter comprising a first category indication for extended access barring related to the first network and a second category indication for extended access barring related to the second network”, par. 0100, “first entry of UE-EAB-Category corresponds to the first entry of PLMN-Identity listed in the SIB1, second entry of UE-EAB-Category corresponds to the second entry of PLMN-Identity listed in the SIB1, and so on”; par. 0125);
(par. 0101, “if SIB1 includes three PLMN-Identities (e.g. PLMN1, PLMN2 and PLMN3), UE NAS layer may select e.g. PLMN2 to register and indicates that the UE belonging to category b, network broadcasts EAB-BarringConfig with eab-PLMN-Info as {categ-a, categ-b, categ-b}, UE applies EAB according to the rest of EAB-BarringConfiguration.”, par. 0125);
identifying barring information corresponding to the access category from the first barring information (par. 0041, “the first category indication if a value of the first category indication is a predefined category”, par. 0050, “the user equipment means may be further adapted to receive an extended access barring parameter comprising at least one of a barring factor, a barring time, and a barring for special access classes information element”, par. 0098, par. 0125); and
performing the access barring check for the access category based on the identified barring information (par. 0125, “One of these messages may contain an EAB parameter comprising several category indications related to several networks (S60). The evaluating means 70 evaluates the category from the category indication related to the network to which the apparatus is attached (S70). The checking means 80 checks whether the apparatus belongs to the evaluated category (S80). If the check result is affirmative, .
Regarding claim 2, as applied to claim 1 above, Hwang further discloses wherein the SIB further includes second barring information for each access category, the second barring information being common for the list of PLMNs (par. 0047 for a common extended access barring parameter from a second EAB parameter , “the user equipment means may be further adapted to receive a second EAB parameter from the base station device, the apparatus may further comprise parameter obtaining means adapted to obtain a common extended access barring parameter from the second EAB parameter, wherein the common extended access barring parameter may be related to both of the first network and the second network and may comprise at least one of a barring factor, a barring time, and a barring for special access classes information element”).
Regarding claim 3, as applied to claim 2 above, Hwang further discloses wherein the first barring information is related with a barring factor and a barring time for each access category per PLMN (par. 0050, “the user equipment means may be further adapted to receive an extended access barring parameter comprising at least one of a barring factor, a barring time, and a barring for special access classes information element, wherein the extended access barring parameter may be related to the first network, the checking means may be adapted may be signalled common for all PLMNs if SIB1 broadcasts multiple PLMNs but the categories to apply EAB may be signalled per PLMN.”), and wherein the second barring information is related with a barring factor and a barring time for each access category which is common for the list of PLMNs (par. 0052, “wherein the common extended access barring parameter may be related to both of the first network and the second network and may comprise at least one of a barring factor, a barring time, and a barring for special access classes information element”).
Regarding claim 4, as applied to claim 3 above, Hwang further discloses wherein the access barring check is performed by using a barring factor and a barring time corresponding to the identified barring information as a barring parameter (par. 0041, “the access barring broadcasting processor may be adapted to broadcast an extended access barring parameter comprising at least one of a barring factor, a barring time, and a barring for .
Regarding claim 6, Hwang discloses a method by a base station in a wireless communication system (FIG. 3), the method comprising:
generating a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and first barring information for each access category, the first barring information being configured per PLMN from the list of PLMNs (FIGs. 3-5 for eNB and its indicated cell, and UE communicating with the eNB, par. 0122, “The base station means 10 provides base station functionality for user equipments attached to different networks (S10). The access barring broadcasting means 20 broadcasts, via the base station functionality, an EAB parameter wherein the categories are related to the different networks (S20)”, par. 0099, “the EAB configuration (i.e, eab-Barring Factor (or ON/OFF indication) and eab-barring timer and potentially eab-BarringForSepcialAC) may be signalled common for all PLMNs if SIB1 broadcasts multiple PLMNs but the categories to apply EAB may be signalled per PLMN… the PLMN list may be signalled in SIB1… PLMN will be the subject of EAB according to the category signalled in the system information with the rest of the EAB configuration”, with consideration of the teaching from par. 0029, “access barring broadcasting means adapted to broadcast, via the base station ; and
transmitting, to a terminal, the SIB (FIGs. 3-5 for broadcasting SIB1 or SIB2 or both to a UE, par. 0099, 0100, 0122),
wherein an access category is identified by the terminal based on the information to perform an access barring check for a PLMN from the list of PLMNs (par. 0101, “if SIB1 includes three PLMN-Identities (e.g. PLMN1, PLMN2 and PLMN3), UE NAS layer may select e.g. PLMN2 to register and indicates that the UE belonging to category b, network broadcasts EAB-BarringConfig with eab-PLMN-Info as {categ-a, categ-b, categ-b}, UE applies EAB according to the rest of EAB-BarringConfiguration.”),
wherein barring information corresponding to the access category is identified by the terminal from the first barring information (par. 0041, “the first category indication if a value of the first category indication is a predefined category”, par. 0050, “the user equipment means may be further adapted to receive an extended access barring , and
wherein the access barring check for the access category is performed by the terminal based on the identified barring information (par. 0125, “One of these messages may contain an EAB parameter comprising several category indications related to several networks (S60). The evaluating means 70 evaluates the category from the category indication related to the network to which the apparatus is attached (S70). The checking means 80 checks whether the apparatus belongs to the evaluated category (S80). If the check result is affirmative, the applying means 90 applies EAB to the user equipment means (S90)”, par. 0101).
Regarding claim 7, as applied to claim 6 above, the claim is rejected for the same reason as set forth claim 2 above.
Regarding claim 8, as applied to claim 7 above, the claim is rejected for the same reason as set forth claim 3 above.
Regarding claim 9, as applied to claim 7 above, the claim is rejected for the same reason as set forth claim 4 above.
Regarding claim 11, Hwang discloses a terminal (FIG. 3 for the UE communicating with a base station (eNB), FIG. 6, par. 0123, “FIG. 6 shows an apparatus according to an embodiment of the  in a wireless communication system, the terminal comprising:
a transceiver configured to transmit and receive a signal; and a controller configured to (par. 0051, for user equipment processor adapted to access a base station device, “evaluating processor adapted to evaluate a category from the first EAB parameter based on the first category indication; checking processor adapted to check, if the apparatus belongs to the category, and, if affirmative, to obtain a positive result; applying processor adapted to apply extended access barring to the access of the user equipment processor to the base station device if the result of the checking processor is positive”, or any inherent transceiver or controller):
receive, from a base station, a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and first barring information for each access category, the first barring information being configured per PLMN from the list of PLMNs (FIG. 3 for eNB and its indicated cell, and UE communicating with the eNB, par. 0099, “the EAB configuration (i.e, eab-Barring Factor (or ON/OFF indication) and eab-barring timer and potentially eab-BarringForSepcialAC) may be signalled common for all PLMNs if SIB1 broadcasts multiple PLMNs but the categories to apply EAB may be signalled per PLMN… the PLMN list may be signalled in SIB1… the UE NAS chooses a PLMN and indicates it to AS with related to the first network and a second category indication for extended access barring related to the second network”, par. 0100, “first entry of UE-EAB-Category corresponds to the first entry of PLMN-Identity listed in the SIB1, second entry of UE-EAB-Category corresponds to the second entry of PLMN-Identity listed in the SIB1, and so on”; par. 0125),
identify an access category to perform an access barring check for a PLMN from the list of PLMNs, based on the information (par. 0101, “if SIB1 includes three PLMN-Identities (e.g. PLMN1, PLMN2 and PLMN3), UE NAS layer may select e.g. PLMN2 to register and indicates that the UE belonging to category b, network broadcasts EAB-BarringConfig with eab-PLMN-Info as {categ-a, categ-b, categ-b}, UE applies EAB according to the rest of EAB-BarringConfiguration.”, par. 0125),
identify barring information corresponding to the access category from the first barring information (par. 0041, “the first category indication if a , and
perform the access barring check for the access category based on the identified barring information (par. 0125, “One of these messages may contain an EAB parameter comprising several category indications related to several networks (S60). The evaluating means 70 evaluates the category from the category indication related to the network to which the apparatus is attached (S70). The checking means 80 checks whether the apparatus belongs to the evaluated category (S80). If the check result is affirmative, the applying means 90 applies EAB to the user equipment means (S90)”, par. 0101).
Regarding claim 12, as applied to claim 11 above, the claim is rejected for the same reason as set forth claim 2 above.
Regarding claim 13, as applied to claim 12 above, the claim is rejected for the same reason as set forth claim 3 above.
Regarding claim 14, as applied to claim 13 above, the claim is rejected for the same reason as set forth claim 4 above.
claim 16, Hwang discloses a base station in a wireless communication system (FIG. 3 and FIG. 4 for the disclosed base station or eNB communicating with the UE), the base station comprising:
a transceiver configured to transmit and receive a signal; and a controller configured to (par. 0039 or any inherent transceiver and controller):
generate a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and first barring information for each access category, the first barring information being configured per PLMN from the list of PLMNs (FIGs. 3-5 for eNB and its indicated cell, and UE communicating with the eNB, par. 0122, “The base station means 10 provides base station functionality for user equipments attached to different networks (S10). The access barring broadcasting means 20 broadcasts, via the base station functionality, an EAB parameter wherein the categories are related to the different networks (S20)”, par. 0099, “the EAB configuration (i.e, eab-Barring Factor (or ON/OFF indication) and eab-barring timer and potentially eab-BarringForSepcialAC) may be signalled common for all PLMNs if SIB1 broadcasts multiple PLMNs but the categories to apply EAB may be signalled per PLMN… the PLMN list may be signalled in SIB1… PLMN will be the subject of EAB according to the category signalled in the system information with the rest of the EAB configuration”, with consideration of the teaching from par. 0029, “access barring broadcasting means adapted to broadcast, via the base station , and
transmit, to a terminal, the SIB (FIGs. 3-5 for broadcasting SIB1 or SIB2 or both to a UE, par. 0099, 0100, 0122),
wherein an access category is identified by the terminal based on the information to perform an access barring check for a PLMN from the list of PLMNs (par. 0101, “if SIB1 includes three PLMN-Identities (e.g. PLMN1, PLMN2 and PLMN3), UE NAS layer may select e.g. PLMN2 to register and indicates that the UE belonging to category b, network broadcasts EAB-BarringConfig with eab-PLMN-Info as {categ-a, categ-b, categ-b}, UE applies EAB according to the rest of EAB-BarringConfiguration.”),
wherein barring information corresponding to the access category is identified by the terminal from the first barring information (par. 0041, “the first category indication if a value of the first category indication is a predefined category”, par. 0050, “the user equipment means may be further adapted to receive an extended access barring , and
wherein the access barring check for the access category is performed by the terminal based on the identified barring information (par. 0125, “One of these messages may contain an EAB parameter comprising several category indications related to several networks (S60). The evaluating means 70 evaluates the category from the category indication related to the network to which the apparatus is attached (S70). The checking means 80 checks whether the apparatus belongs to the evaluated category (S80). If the check result is affirmative, the applying means 90 applies EAB to the user equipment means (S90)”, par. 0101).
Regarding claim 17, as applied to claim 16 above, the claim is rejected for the same reason as set forth claim 2 above.
Regarding claim 18, as applied to claim 17 above, the claim is rejected for the same reason as set forth claim 3 above.
Regarding claim 19, as applied to claim 18 above, the claim is rejected for the same reason as set forth claim 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claims 5, 10, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hwang in view of Du et al. (US 20140080531 A1) (hereinafter Du).
Regarding claim 5, as applied to claim 1 above, Hwang discloses the claimed invention except wherein the access category includes at least one of an emergency call, a mobile originating (MO) call, a voice call, a video call, or a short message.
Du discloses wherein the access category includes at least one of an emergency call, a mobile originating (MO) call, a voice call, a video call, or a short message (see par. 0017-0020, “In addition to above two sets of ac barring parameters, service specific access barring (SSAC) and ac barring for CSFB (CS Fallback) are also defined. [0018] Ac-barringCSFB: includes a set of access class barring parameters which are applied for mobile originating CS fallback calls; [0019] ssac-BarringForMMTEL-Voice: includes a set of access class barring parameters which are applied for MMTEL voice originating calls; [0020] ssac-BarringForMMTEL-Video: includes a set of access class barring parameters which are applied for MMTEL video originating calls.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate setting access class or category barring parameters for voice originating calls and video originating calls as taught by Du to the  special access classes information element as disclosed by Hwang for purpose of using service specific access barring (SSAC) and ac barring for ssac-BarringForMMTEL-Voice: includes a set of access class barring parameters which are applied for MMTEL voice originating calls, and ssac-BarringForMMTEL-Video: includes a set of access class barring parameters which are applied for MMTEL video originating calls.
Regarding claim 10, as applied to claim 6 above, the claim is rejected for the same reason as set forth claim 5 above.
claim 15, as applied to claim 11 above, the claim is rejected for the same reason as set forth claim 5 above.
Regarding claim 20, as applied to claim 16 above, the claim is rejected for the same reason as set forth claim 5 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18,  and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8, 10, and 11 of U.S. Patent No. US 10531264. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18,  and 19 of the current application are included in claims 1, 2, 4, 5, 7, 8, 10, and 11 of U.S. Patent No. US 10531264 with obvious working variations. As examples, claims 1 and 6 of the current application with claims 4 and 1 of U.S. Patent No. US 10531264  are compared as follow. 
Claim 6 of the current Application
Claim 4 of U.S. Patent No. US 10531264
1. A method by a terminal in a wireless communication system, the method comprising:

receiving, from a base station, a system information block (SIB), wherein the SIB includes information on a list of a public 

identifying an access category to perform an access barring check for a PLMN from the list of PLMNs, based on the information;

identifying barring information corresponding to the access category from the first barring information; and

performing the access barring check for the access category based on the identified barring information.


receiving a public land mobile network (PLMN) list supported by a base station from the base station, the PLMN list 

receiving a system information block type 2 (SIB2) from the base station, the SIB2 including a barring list including first barring information for each application category for the first PLMN and second barring information for each application category for the second PLMN; and

determining whether an access to a cell of the first PLMN for a first application belonging to a first application category is barred based on the first barring information for the first application category and whether an access to a cell of the second PLMN for a second application belonging to a second application category is barred based on the second barring information for the second application category.


As compared and disclosed above, the limitations of claim 1 can be read on or interpreted as stated in the limitations claim 4 of U.S. Patent No. US 10531264 with obvious wording or phrasing difference.
Independent claim 11 can similarly be compared and interpreted to claim 10 of U.S. Patent No. US 10531264. 
Claim 1 of the current Application
Claim 1 of U.S. Patent No. US 10531264
6. A method by a base station in a wireless communication system, the method comprising:

generating a system information block (SIB), wherein the SIB includes information on a list of a public land mobile networks (PLMNs) for a cell and first barring information for each access category, the first barring information 

transmitting, to a terminal, the SIB,

wherein an access category is identified by the terminal based on the information to perform an access barring check for a PLMN from the list of PLMNs,

wherein barring information corresponding to the access category is identified by the terminal from the first barring information, and

wherein the access barring check for the access category is performed by the terminal based on the identified barring information.
method by a base station in a wireless communication system, the method comprising: 

transmitting a public land mobile network (PLMN) list supported by the base station to a terminal, the PLMN list including a first PLMN and a second PLMN; and

transmitting a system information block type 2 (SIB2) to the terminal, the SIB2 including a barring list including first barring information for each application category for the first PLMN and second barring information for each application category for the second PLMN,

wherein whether an access to a cell of the first PLMN for a first application belonging to a first application category is barred is determined by the terminal based on the first barring information for the first application category, and

wherein whether an access to a cell of the second PLMN for a second application belonging to a second application category is barred is determined by the terminal based on the second barring information for the second application category.


As compared and disclosed above, the limitations of claim 6 can be read on or interpreted as stated in the limitations claim 1 of U.S. Patent No. US 10531264 with obvious wording or phrasing difference.
Independent claim 16 can similarly be compared and interpreted to claim 7 of U.S. Patent No. US 10531264.
The limitations of  dependent claims  3, 4, 8, 9, 13, 14, 18,  and 19 can be read on or interpreted as stated in the limitations claims 3, 6, 8, and 11 of U.S. Patent No. US 10531264 with obvious wording or phrasing difference.
Therefore, the current claims 1, 3, 4, 6, 8, 9, 11, 13, 14, 16, 18,  and 19 obviously encompass the claimed invention of claims 1, 2, 4, 5, 7, 8, 10, and 11 of U.S. Patent No. US 10531264 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claims 1, 2, US 10531264, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642